Citation Nr: 0500308	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for recurrent tinnitus, to include whether a 
separate rating for each ear is warranted.

3.  Entitlement to an initial compensable disability rating 
for left otitis media, status post mastoidectomy.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
sinus disorder, to include as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.

By way of introduction, in January 1988, the RO denied 
service connection for left ear disease and a sinus disorder.  
The veteran was notified of the rating decision that same 
month but did not initiate an appeal.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO granted service connection for 
bilateral hearing loss, tinnitus, and left otitis media, 
status post mastoidectomy and denied service connection for a 
sinus disorder.  Noncompensable (zero percent) evaluations 
were assigned for the service-connected hearing loss and left 
otitis media.  A ten percent evaluation was assigned for the 
service-connected tinnitus.  An effective date of June 27, 
2001 was initially assigned.  In January 2002, the veteran 
filed a notice of disagreement with respect to the initial 
disability evaluations for service-connected hearing loss, 
tinnitus, and left otitis media.  The RO issued a statement 
of the case in January 2003 and received the veteran's 
substantive appeal in February 2003.  

In January 2002, the veteran asked the RO to assign an 
effective date to September 2000.  In response, in March 
2002, the RO assigned an effective date of August 8, 2000.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected hearing loss, 
tinnitus, and left otitis media, the Board has characterized 
these issues in accordance with the decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of service connection.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a sinus 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss manifested by 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  

2.  The veteran's experiences recurrent tinnitus.  

3.  The veteran has a history of otitis media of the left 
ear, but without current objective evidence of chronic 
suppuration or aural polyps, or of any associated swelling, 
dry and scaly or serous discharge, or itching requiring 
frequent and prolonged treatment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2004).

2.  Entitlement to separate 10 percent schedular disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 (2002 & 2004).

3.  The criteria for an initial compensable disability rating 
for left otitis media, status post mastoidectomy, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.87, Diagnostic Code 6200 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran filed his claim to reopen 
service connection for a left otitis media and residuals of a 
left tympanmastoidectomy in August 2000, prior to the 
enactment of the VCAA.  By way of a November 2000 letter, the 
RO advised the appellant that his claim was previously 
denied, and that he needed to submit new and material 
evidence in support of his claim.  He was advised of the 
definitions of "new and material" evidence and further 
advised that the best evidence to submit would be evidence 
showing continuity of symptomatology since discharge from 
service.  Thus, it is clear, that the letter advised the 
veteran of the evidence not of record, in this case, evidence 
showing continuity of symptomatology, was advised of his 
responsibility to submit evidence and further advised to 
submit any evidence that pertained to the claim.  

While the notice provided to the veteran was not given prior 
to the enactment of the VCAA, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  In June 2001, the veteran responded to the 
RO's September 2000 letter.  Therein, the veteran submitted 
private medical treatment records from the Naval Regional 
Medical Center, M. E. F., M.D., T. N., M.D., and the Mid 
Valley Family Associates.  The records showed continuity of 
symptomatology for the claimed disabilities.  Upon receiving 
the veteran's private outpatient treatment records, the 
veteran was scheduled for a VA examination and a VA contract 
examination.  The veteran attended the examination in October 
and November 2001.  Thereafter, by way of the November 2001 
rating decision, the RO granted the veteran's claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  Hence, the 
Board will review the evidence of record since the August 
2000 effective date for the grant of service connection for 
bilateral hearing loss, recurrent tinnitus, and left otitis 
media.  

III.  Background

Private medical treatment records reflect that the veteran 
underwent a left ossculoplasty in March 2001.  

The veteran was afforded a VA audiological examination in 
October 2001.  Therein, the veteran reported a history of 
exposure to gunfire, heavy machinery noise, and aircraft 
noise during military service.  He reported three ear 
surgeries to the left ear, including a mastoidectomy, 
tympanoplasty, and middle ear surgery.  Currently, he 
complained of bilateral hearing loss and constant tinnitus.  
He stated that the hearing loss and tinnitus caused problems 
with sleep and communication.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
60
65
LEFT
45
45
35
35
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

During an examination for ear disease, the veteran reported 
that his hearing loss and tinnitus became progressively worse 
over the years.  Upon physical examination, the mastoids were 
negative.  The external ears were well formed and the 
external ear canals were patent.  They were of normal size 
and configuration, without any stenosis, obstruction, or 
foreign bodies.  The tympanic membrane on the left was 
scarred.  It was transparent, but without any of the malar.  
The diagnostic impression was bilateral hearing loss with 
tinnitus secondary to chronic otitis media with cholesteatoma 
on the left with erosion of the malar on the left with 
excision of the cholesteatoma in 1977 and replacement of the 
tympanoplasty in March 2001.  The examiner noted that the 
veteran was doing fairly well currently.  He did not have any 
current infections but his hearing loss had gotten worse.  

The veteran attended a VA contract examination in November 
2001.  Therein, he complained of constant ringing in his ears 
that was moderate in severity.  The left ear was worse than 
the right.  The veteran denied any pain in the ears.  Upon 
physical examination, there was no active disease or 
infection present.  There was a scar on the left post 
auricular from surgery.  The scar did not result in any 
underlying tissue loss, disfigurement, keloid formation, or 
limitation of function.  The tympanic membrane was abnormal 
on the left.  The mastoids were normal, but the auricle was 
described as abnormal.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
20
30
40

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  No test results, if any, were 
reported for the right ear.  

The examiner noted that for claimed left chronic otitis 
media, the diagnosis was ossicular chain discontinuity.  He 
was also diagnosed with status post tympanomastoidectomy with 
good surgical results.  

The veteran submitted a February 2002 audiogram and 
tympanogram from the South Texas Audiology clinic.  The 
results, however, are in chart form, and the Board is unable 
to interpret the results.  The report notes that the veteran 
should have an ear, nose and throat consult and would be a 
likely candidate for a hearing aid.  

IV.  Evaluation of Bilateral Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2004).

During the October 2001 VA audiologic examination, puretone 
thresholds were 20, 10, 60, and 65 for the right ear and 45, 
35, 35, and 45 for the left ear.  The puretone threshold 
average is 38.75 for the right ear and 40 for the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 94 percent in the left ear.  
Application of these scores to Table VI results in 
designation of I for the right ear and I for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is noncompensable.  

The Board notes that the November 2001 VA contract audiologic 
examination is inadequate as no audiological testing was 
performed on the veteran's right ear.  Nevertheless, test 
results for the left ear are consistent with those obtained 
during the VA examination in October 2001 and would not 
result in a compensable disability evaluation.  In this 
respect, puretone thresholds were 35, 20, 30, and 40 for the 
left ear.  The puretone threshold average was 31.25 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the in the left ear.  Application of 
these scores to Table VI results in designation of I for the 
left ear.  

With respect to the February 2002 private audiological 
examination, the Board is precluded from applying these 
results to the criteria of 38 C.F.R. § 3.385 (2004) in order 
to determine the severity of the veteran's current hearing 
loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

The Board has considered the statement in the record with 
regard to the severity of the veteran's hearing loss and 
tinnitus and the Board in no way discounts the difficulties 
that the veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992). 

Inasmuch as the criteria for a compensable evaluation have 
not been met since the August 8, 2000 effective grant of 
service connection, there is no basis for assignment of any 
staged rating pursuant to Fenderson, supra.  Finally, in 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

V.  Evaluation of Tinnitus

The veteran is in receipt of a ten percent evaluation for 
recurrent tinnitus, effective since July 1, 2001.  

The medical evidence shows that the veteran suffers from 
tinnitus, that is due to his military service.  In the 
November 2001 rating decision the RO granted service 
connection for tinnitus, and assigned a 10 percent rating for 
the disorder pursuant to 38 C.F.R. § 4.87, Diagnostic Code 
6260.  

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  

Nevertheless, the change to Diagnostic Code 6260 effective in 
June 2003 did not provide for retroactive application.  See 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  The veteran is, therefore, 
at least entitled to application of the prior version of the 
regulation for the period of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedental 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.  

Precedental opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).  

The Board has also considered 38 C.F.R. § 4.25(b) which 
states that except as otherwise provided in the Rating 
Schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  The issue is, 
therefore, whether bilateral tinnitus constitutes two 
separate disabilities that are eligible for separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2003).

There is no evidence to show that tinnitus in both ears 
results in significantly greater impact on the functioning of 
the auditory system, in comparison to having tinnitus in only 
one ear.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  By reading 
the rating criteria for Diagnostic Code 6260 in the context 
of the remaining provisions of the Rating Schedule, it is 
clear that a maximum 10 percent rating may be assigned for 
tinnitus, regardless of whether it is unilateral or 
bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

The regulation at issue specifies that recurrent tinnitus is 
to be evaluated as 10 percent disabling.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  The diagnostic code does not 
distinguish between tinnitus that is perceived in one ear, 
both ears, or within the head.  Other diagnostic codes 
pertaining to the auditory system specify whether the rating 
is to be assigned based on unilateral or bilateral 
involvement (Diagnostic Code 6100 for hearing loss, and 
Diagnostic Code 6207 for loss of auricle).  Because some of 
the diagnostic codes pertaining to the auditory system 
distinguishes between unilateral and bilateral involvement, 
it is apparent from the regulation that the omission of that 
language from Diagnostic Code 6260 was intentional.  This 
interpretation of the diagnostic code is not in conflict with 
38 C.F.R. § 4.25(b), because that regulation specifies that 
disabilities arising from the same disease entity are to be 
separately rated; tinnitus, whether unilateral or bilateral, 
constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 
10 percent rating applies to recurrent tinnitus, regardless 
of whether the involvement is unilateral or bilateral.  For 
these reasons the Board finds that the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  

VI.  Evaluation of Left Otitis Media

The RO has rated the veteran's service connected otitis 
media, status post mastoidectomy of the left ear as 
noncompensable under 38 C.F.R. § 4.87, Diagnostic Code 6200.  
Pursuant to such Diagnostic Code, a compensable 10 percent 
rating for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) is warranted during 
suppuration, or with aural polyps.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2004).  Other symptoms such as hearing 
impairment, labyrinthitis, facial nerve paralysis or bone 
loss of skull are rated separately, if present.  38 C.F.R. § 
4.87, Diagnostic Code 6200, NOTE (2004).  In every instance 
where the Ratings Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).

In this matter, the evidence does not that the veteran's 
service-connected otitis media results in chronic suppuration 
or aural polyps.  The VA contract examiner in November 2001 
noted that there was no evidence of active infection or 
disease.  The VA examination report in October 2001 did not 
include any subjective complaints or objective findings of 
suppuration or aural polyps.  Similarly, since the effective 
date of the grant of service connection, supplied private 
medical records do not show evidence of suppuration or aural 
polyps.  

As such, the criteria for an initial compensable evaluation 
for chronic otitis media of the left ear have not been met.  

In making this determination, the Board has considered the 
evidence warrants a compensable evaluation pursuant to other 
pertinent Diagnostic Codes.  However, there is no competent 
evidence of diagnosed peripheral vestibular disorder, 
Meniere's syndrome, benign neoplasms of the ear, or chronic 
otitis externa.  38 C.F.R. § 4.87, Diagnostic Codes 6204-
6205, 6209, 6210.  Hence a compensable evaluation is not 
warranted under these Diagnostic Codes.  

In sum, the record is negative for active otitis media of the 
left ear.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation.  

ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.  

Entitlement to an initial disability in excess of 10 percent 
for recurrent tinnitus is denied.

Entitlement to an initial compensable disability rating for 
left otitis media, status post mastoidectomy is denied.   


REMAND

With respect to the veteran's claim for service connection 
for a sinus disorder, the Board notes that service connection 
for a sinus disorder was initially denied by way of a January 
1988 RO decision.  The veteran was notified of that decision 
later that month but did not initiate an appeal.  As such, 
new and material evidence is required to reopen the claim.  

By way of the November 2001 RO decision, the RO granted 
service connection for bilateral hearing loss, tinnitus, left 
ear otitis media, and again denied service connection for a 
sinus disorder.  It does not appear that the RO considered 
the claim on the basis of new and material evidence.  The 
veteran was advised of the rating decision by a letter dated 
December 7, 2001.  The veteran initially filed a notice of 
disagreement with respect to the disability evaluations 
assigned for the service-connected disabilities.  The record 
further reflects, that in November 2002, the RO received a 
statement from the veteran entitlement "Notice Of 
Disagreement" in which the veteran disagreed with all of the 
issues noted on the rating decision.  Additionally, in an 
attached correspondence, the veteran stated his belief that 
his sinus disorder was secondary to his service-connected 
otitis media post mastoidectomy.  

Under these circumstances, the Board finds that the veteran 
has filed a timely notice of disagreement with respect to his 
claim to reopen service connection for a sinus disorder.  As 
such, the Board finds that he must be furnished a statement 
of the case that addresses whether new and material evidence 
has been received to reopen a claim for service connection 
for a sinus disorder.  See 38 C.F.R. § 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  Accordingly, a remand is 
warranted.  

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

Finally, the Board observes that reliance upon a new 
etiological theory, in this case, the contention that a sinus 
disorder is due to or aggravated by the veteran's service-
connected left otitis media is insufficient to transform a 
claim that has been previously denied into a separate and 
distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  The veteran is still required to present new and 
material evidence in support of his claim.  

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following development:  

The RO must furnish to the veteran and 
his representative a statement of the 
case on the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a sinus disorder, to include as secondary 
to service-connected left otitis media, 
along with a VA Form 9, and afford them 
the appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


